Name: Commission Regulation (EEC) No 3430/91 of 26 November 1991 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 91 Official Journal of the European Communities No L 325/ 15 COMMISSION REGULATION (EEC) No 3430/91 of 26 November 1991 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, (d) 0 % where the market price is more than 106 % of the guide price ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 12 (8) thereof, Whereas if it is found that the price of adult bovine animals on representative Community markets is equal to or less than the guide price, the levy applicable equals the following percentage of the basic levy : (a) 100 % where the market price is more than or equal . to 98 % of the guide price ; (b) 105 % where the market price is less than 98 % and more than or equal to 96 % of the guide price ; (c) 110 % where the market price is less than 96 % and more than or equal to 90 % of the guide price ; (d) 114 % where the market price is less than 90 % of the guide price ; Having regard to the opinion of the Monetary Committee, Whereas under Article 9 of Regulation (EEC) No 805/68 a levy is applicable to the products specified in Article 1 ( 1 ) (a) of that Regulation ; whereas Article 12 fixes the amount of the levy applicable by reference to a percen ­ tage of the basic levy ; Whereas pursuant to Article 10 (4) of Regulation (EEC) No 805/68 the basic levy on the meat specified in sections (a), (c) and (d) of the Annex hereto is equal to the basic levy determined for bovine animals, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coefficients are fixed by Commission Regulation (EEC) No 586/77 of 18 March 1977 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 3988/87 (4) ; Whereas in respect of bovine animals the basic levy is determined on the basis of the difference between the guide price and the Community free-at-frontier offer price plus the amount of the customs duty ; whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibili ­ ties, as regards quality and quantity, recorded over a certain period for bovine animals and for the fresh or chilled meat specified in section (a) of the Annex to the said Regulation under CN codes 0201 10 10, 0201 10 90, 0201 20 11 and 0201 20 19, account being taken in parti ­ cular of the position with respect to supply and demand, of world market prices for frozen meat of a category which is competitive with fresh or chilled meat and of past experience ; Whereas the guide prices for adult bovine animals for the 1991 /92 marketing year were fixed by Council Regulation (EEC) No 1629/91 0 ; Whereas if it is found that the price of adult bovine animals on representative Community markets is higher than the guide price, the levy applicable equals the follo ­ wing percentage of the basic levy : (a) 75 % where the market price is less than or equal to 102 % of the guide price ; (b) 50 % where the market price is more than 102 % and less than or equal to 104% of the guide price ; (c) 25 % where the market price is more than 104 % and less than or equal to 106 % of the guide price ; Whereas Regulation (EEC) No 586/77 stipulates that the basic levy is to be calculated according to the method set out in its Article 3 and on the basis of all the representa ­ tive free-at-frontier offer prices of the Community deter ­ mined for the products of each of the categories and cuts specified in Article 2 and established principally by reference to the prices specified in the customs docu ­ ments accompanying products imported from third coun ­ tries or from other information concerning export prices obtaining in those third countries ; 0 OJ No L 75, 23. 3 . 1977, p. 10 . (') OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 150, 15 . 6. 1991 , p. 16 . (4) OJ No L 376, 31 . 12. 1987, p. 31 . 0 OJ No L 150, 15. 6. 1991 , p . 18 . No L 325/16 Official Journal of the European Communities 27. 11 . 91 example, measures affecting the prices recorded on their markets, the Commission may use the latest prices recorded before the entry into force of such measures ; Whereas, however, offer prices that do not correspond to real purchasing possibilities or that relate to unrepresenta ­ tive quantitities should not be taken into account ; whereas offer prices should also be excluded when the movement of prices in general or the information avai ­ lable suggests that they are unrepresentative of the true trend of prices in the country of origin ; Whereas pursuant to Article 12 (6) of Regulation (EEC) No 805/68 the price of adult bovine animals on represen ­ tative Community markets is the price established on the basis of prices recorded over a period to be determined on the representative market or markets of each Member State in respect of the various categories of adult bovine animals or of meat from such animals, after taking into account the size of each of these categories and the rela ­ tive size of the bovine herd of each Member State : Whereas in cases where for one or more categories of bovine animals or cuts of meat a free-at-frontier offer price cannot be established, the most recent available price should be used for the calculation ; Whereas if the free-at-frontier offer price differs by less than ECU 0,60 per 100 kilograms of live weight from that previously used for the calculation of the levy, the latter price should be retained ; Whereas the representative markets, categories and quali ­ ties of products and weighting coefficients are fixed in Annex II to Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community (3), as last amended by Regulation (EEC) No 3071 /91 (4) ; Whereas pursuant to Article 10 (3) of Regulation (EEC) No 805/68 a special basic levy is determined for certain third countries on the basis of the difference between the guide price and the average price recorded over a certain period plus the amount of the customs duty ; Whereas Commission Regulation (EEC) No 61 1 /77 (*), as amended by Regulation (EEC) No 925/77 (2)&gt; provides that the special levy on products originating in and coming from Austria, Sweden and Switzerland should be determined on the basis of the weighted average of the prices of adult bovine animals recorded on the representa ­ tive markets of those third countries ; whereas the weighting coefficients and representative markets are specified in the Annexes to Regulation (EEC) No 61 1 /77 ; Whereas, for Member States with several representative markets, the price of each category and quality is equal to the arithmetic mean of the prices recorded on each of those markets ; whereas, for representative markets held several times in one period of seven days, the price of each category and quality is equal to the arithmetic mean of the prices recorded on each market day ; whereas in respect of Italy the price of each category and quantity is equal to the average, weighted by the special weighting coefficients fixed in Annex II to Regulation (EEC) No 610/77, of the prices recorded in the surplus and deficit zones ; whereas the price recorded in the surplus zone is equal to the arithmetic mean of the prices recorded on each of the markets within that zone ; whereas in respect of the United Kingdom the weighted average prices of adult bovine animals recorded on the representative markets of Great Britain on the one hand and Northern Ireland on the other are adjusted by the coefficient fixed in the abovementioned Annex II : Whereas the average price is not to be used for calcula ­ ting the special levy unless it is at least ECU 1,21 per 100 kilograms of live weight more than the free-at-frontier offer price determined in accordance with Article 10 (2) of Regulation (EEC) No 805/68 ; Whereas if the average price differs by less than ECU 0,60 per 100 kilograms of live weight from that previously used to calculate the levy, the latter may be retained ; Whereas prices for the different categories and qualities not obtained from prices which are 'live weight excluding tax' are multiplied by the live weight conversion coeffi ­ cients fixed in Annex II to the said Regulation and, in the case of Italy, are first increased or reduced by the correc ­ tive amounts fixed in the said Annex : Whereas in cases where one or more of the abovemen ­ tioned third countries adopt, for reasons of health for (') OJ No L 77, 25. 3 . 1977, p. 14. 0 OJ No L 109, 30 . 4. 1977, p. 1 . O OJ No L 77, 25. 3 . 1977, p. 1 . 4) OJ No L 290, 22. 10 . 1991 , p . 19 . 27. 11 . 91 Official Journal of the European Communities No L 325/ 17 Whereas if one or more Member States, for veterinary or health reasons for example, adopt measures affecting the normal trend of prices recorded on their markets the Commission may disregard the prices recorded on the market or markets in question, or use the latest prices recorded on the market or markets in question before the entry into force of such measures ; Whereas, pursuant to Article 33 (2) of Regulation (EEC) No 805/68 , the nomenclature provided for in this Regula ­ tion is incorporated in the combined nomenclature ; Whereas the levies and special levies are fixed before the 27th day of each month and are applicable from the first Monday of the following month ; whereas these levies may be altered in the period between two fixings where the basic levy or special basic levy is altered, or in the case of changes in the prices recorded on Community repre ­ sentative markets :Whereas, in the absence of information, prices recordedon representative Community markets are determined mainly by reference to the most recently recorded prices ; Whereas for such period as the price of adult bovine animals recorded on representative Community markets differs by less then 0,24 ECU per 100 kilograms of live weight from the price previously used, the latter is retained : Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last paragraph of Article 3 ( 1 ) of Council Regulation (EEC) No l676/85 (6), as last amended by Regulation (EEC) No 2205/90 O,  for the other currencies, an exchange rate based on the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coefficient referred to in the preceding indent ; Whereas levies must be fixed having regard to the obliga ­ tions arising from international agreements concluded by the Community ; whereas account should also be taken of Council Regulation (EEC) No 314/83 of 24 January 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and of Council Deci ­ sion 87/605/EEC of 21 December 1987 on the conclu ­ sion of the additional Protocol to the Cooperation Agree ­ ment between the European Economic Community and the Socialist Federal Republic of Yugoslavia (2), antici ­ pating a reduction in the levy applicable on imports into the Community of certain products in the beef and veal sector originating in and coming from Yugoslavia ; Whereas, having regard to the provisions of the aforemen ­ tioned Regulation, and in particular to the information and quotations known to the Commission, the levies on live cattle and beef and veal other than frozen meat should be as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 3300/91 (3) suspends the trade concessions granted by and pursuant to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ; Article 1 Whereas Council Regulation (EEC) No 715/90 (4), as last amended by Regulation (EEC) No 523/91 (*), lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; The import levies on live cattle and beef and veal other than frozen meat shall be as set out in the Annex to the present Regulation . Whereas the various cuts of beef and veal are defined in Regulation (EEC) No 586/77 ; Article 2 This Regulation shall enter into force on 2 December 1991 .(') OJ No L 41 , 14. 2. 1983, p . 1 . 0 OJ No L 389, 31 . 12. 1987, p. 72. 0 OJ No L 315, 15. 11 . 1991 , p . 1 . 0 OJ No L 84, 30. 3 . 1990, p . 85. O OJ No L 149, 14. 6. 1991 , p. 29. (*) OJ No L 164, 24. 6. 1985, p . 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9. No L 325/18 Official Journal of the European Communities 27. 11 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 26 November 1991 fixing the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Austria/Sweden/ Switzerland Other third countries (2) Live weight 16,541 16,541 16,541 16,541 16,541 ') 131,663 ') 131,663 ') 131,663 ') 131,663 ') 131,663  Net weight - 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 31,429 31,429 31,429 31,429 25,143 25.143 37,715 37,715 47.144 53,925 53,925 47,144 53,925 53,925 53,925 53,925 53,925 ') 250,160 ') 250,1 60 ') 250,160 ») 250,160 ') 200,128 ') 200,128 ') 300,192 ') 300,192 ') 375,240 ') 429,221 ') 429,221 375,240 429,221 429,221 429,221 429,221 429,221 (') In accordance with amended Regulation (EEC) No 715/90 levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (2) Subject, in the case of Yugoslavia, to the provisions of Article 2 of Regulation (EEC) No 3300/91 , for the applica ­ tion of which the levies in force on 14 November 1991 remain applicable.